DETAILED ACTION

Allowable Subject Matter
	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 11 and 18; see remarks of 9 July 2021, pages 9 to 11.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:

Wakefield, Kevin
Variant entries in network data repositories
20120203781; see paragraphs 57-60, 244-249

Deo et al.
Deploying service modules among service nodes distributed in an intelligent network
20050165906; see paragraphs 110-119



Holt et al.
Multi-Cluster Container Replication
20160269481; see paragraphs 9-13, 83-86

Fast crash recovery for distributed database systems
WO2014150986A1; see paragraphs 30, 38, 39, 117


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SYED H HASAN/Primary Examiner, Art Unit 2154